Per Curiam.
The plaintiff brought this action to quiet title. At the conclusion of the plaintiff’s proof the trial court granted the defendants’ motion to dismiss under GCR 1963, 504.2. We affirm.
We have carefully examined the record in this case and even if we view everything in the light most favorable to the plaintiff we are unable to say that he has title to the property. The record is such that it is simply impossible to determine who has title. *579Thus, the plaintiff has failed to carry his burden of proof. Under these circumstances the trial court did not err in granting the motion to dismiss and entering judgment for the defendants.
Affirmed.